Title: To Thomas Jefferson from Gouverneur Morris, 1 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 1 August 1792.

My last was of the tenth of July. Mr. Livingston who is on his Way to America presents an Opportunity of writing which must not be neglected altho I am engaged at present in examination of the Account receivd from the Commissioners of the Treasury. I have already mention’d to you Sir that the whole of this Account is open and I must now observe that I do not find myself particularly authoriz’d to make the final Adjustment. If it becomes necessary I will do it but I shall avoid it as long as I can. In Respect to the Payments made and making in America I am at Ease because there I have your Orders but not so in Regard to those made by Mr. Short. I shall hope however to be favor’d with your Instructions in Consequence of his Communications. I shall write particularly respecting the Account when I have gone thro it.
In my Letter No. 2 I mention’d that Monsr. de la fayette was about to commence an Attack upon the jacobine Faction. I have not  follow’d that Business in my Correspondence because the Gazettes will furnish the most ample Intelligence. I mention’d my Apprehension that it would not be successful and it furnishes a new Instance of the Instability of human Affairs especially of those which depend on the Opinion of an ignorant Populace. I verily beleive that if Mr. de lafayette were to appear just now in Paris unattended by his Army he would be torn to Pieces. Thank God we have no Populace in America and I hope the Education and Manners will long prevent that Evil. In the present State of Things it seems evident that if the King be not destroy’d he must soon become absolute. I think the Prime-Movers of the Revolution see no other Mode of establishing the Affairs of their Country on any tolerable Footing and will therefore declare their adherence to his Majesty grounded on the Abolition of the Constitution by the Assembly and their Masters the Jacobine Club.
In my last I told you that the King would that Day commence a new Career but while I was writing all was chang’d and my Letter was gone off a few Minutes before I was inform’d that the Ministry had given in their Resignation. I will not communicate the Reasons because they would be uninteresting to you and should my Letter miscarry it would occasion much of that Noise and Nonsense in which it is unpleasant to find one’s Name. And the Wrongheaded People who get Hold of such Things cannot distinguish between a Person who has obtain’d exact Information of what is doing and those who are Actors in the Business. For the same Reason I must decline mentioning the Plans in Agitation at present to establish a good Constitution. I dare not say that I hope this will take Place. I ardently wish it but I have doubts and Fears because I have no Confidence in the Morals of the People. The King is anxious to secure their permanent Happiness but Alas they are not in a State of Mind to receive Good from his Hands. Suspicion that constant Companion of Vice and Weakness has loosened every Band of social union and blasts every honest Hope in the Moment of its budding.
You will have seen in the Report of the Minister of Foreign Affairs to the Assembly that the Impressions are made which you desire respecting the Dispositions of the United States. After this Report was made some Persons spoke to me of those Dispositions in a Term of Irony but I assur’d them very seriously that our grateful Sentiments for the conduct of this Nation would be demonstrated by our Conduct whenever occasion should require. That the Changes they might make in their own administration would by no Means affect our Regard for them nor diminish our Attachment. As this Language was not ministerial but held in the Sincerity of social Life it surpriz’d those  who unfortunately for them can find for the Conduct of Nations no Motive but Interest and are so short Sighted as not to perceive that a virtuous and honorable Conduct is the truest Interest which a Nation can pursue.
In Respect to other Objects which are committed to me it is hardly necessary to say that nothing can be done in the present Moment. Such Time as the Assembly can spare from the Discussion of party Disputes is necessarily engross’d by the Departments of War and Finance. The Determination to suspend the King has been a little palled by the Information that their Armies would immediately revolt, and particularly the Southern Army on which they made their greatest Reliance. This Circumstance has greatly derang’d the Plan of Operations and the more so as many Instruments specially convened and collected for that grand Stroke are at present no small Incumbrance to the Contrivers of it. Among these are the Bretons and Marseillois now in this City. Some of the Chiefs of the Jacobines have I am told prepard the Means of their Escape to America and among them your old acquaintance Monsieur de Condorcét. They are to embark at Dunkirk and St. Valery. I am my dear Sir very truly yours

Gouv Morris

